Citation Nr: 1214275	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  10-05 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the residuals of in-service surgery conducted to treat Hirschprung's disease.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from November 1979 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in part, denied the reopening of the Veteran's claim for service connection for the residuals of in-service surgery conducted to treat Hirschprung's disease.  An August 2011 rating decision, in part, denied entitlement to TDIU.  

In January 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The issue involving entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's claim for service connection for the residuals of in-service surgery conducted to treat Hirschprung's disease was most recently denied by the RO in an unappealed July 1994 rating decision which is final.  

2.  In an unappealed July 1994 rating decision, the reopening of the claim for service connection for the residuals of in-service surgery conducted to treat Hirschprung's disease was denied on the basis that new and material evidence had not been submitted; no evidence of in-service aggravation was shown. 

3.  The evidence received since the July 1994 final decision was not previously considered by agency decision makers; however, it does not address an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for the residuals of in-service surgery conducted to treat Hirschprung's disease have not been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter dated in March 2009 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date, of the disability rating, what constitutes new and material evidence to reopen the claim with respect to the issue on appeal.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran's service treatment records, pre-service medical records, and VA medical treatment records have been obtained.  He has been afforded the opportunity to provide written argument and testimony related to his claim.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273   (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

In a July 1994 rating decision the RO most recently denied the Veteran's attempt to reopen his claim for service connection for the residuals of in-service surgery conducted to treat Hirschprung's disease.  The RO notified the Veteran of this decision the same month.  The Veteran did not submit any new evidence or file a timely notice of disagreement to initiate an appeal and the rating decision became final.  

The evidence of record at the time of the July 1994 rating decision consisted of the Veteran's service treatment records, pre-service medical records dated in 1972 and private and VA treatment records dated up to 1994.  

Pre-service medical records, including a July 1972 private hospital record, established that the Veteran was diagnosed with Hirschprung's disease as a child and required surgical treatment for an intestinal blockage.  

Service treatment records reveal that the Veteran has symptoms of a distended abdomen with pain which were revealed to be the result of an obstruction of the colon.  Surgical treatment with a colostomy was necessary.  However, the colostomy was not permanent and was surgically corrected prior to the Veteran's separation from service.  

Service connection was previously denied for the residuals of in-service surgery conducted to treat Hirschprung's disease because the presumption of soundness was rebutted by clear and unmistakable evidence that the Hirschprung's disease both pre-existed service and was not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence, established no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C. §1153. 

The evidence of record indicates that Hirschprung's disease is a congenital and developmental defect or disease which results in intestinal adhesions and obstructions.  

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

Service connection had been previously denied by the Board in 1983 and the most recent attempt to reopen the claim was denied in July 1994.  The evidence received since the July 1994 RO rating decision includes a large volume of VA treatment records dating from around 2008 to the present; some private treatment records, including a 1993 surgical report; and the Veteran's hearing testimony from the January 2012 hearing.  

The 1993 private surgical record indicates removal of foreign body and sutures with abscess drainage from prior surgical procedures mostly post-service procedures.  Some private records also reveal psychiatric treatment.  VA records reveal treatment for a variety of disorders, including psychiatric disabilities.  Recent VA records reveal that the Veteran again had intestinal adhesions and blockages resulting from his Hirschprung's disease which ultimately required  surgical treatment with an ileostomy in May 2010.  

In January 2012 the Veteran presented sworn testimony at a hearing before the undersigned.  He testified that he had symptoms of nausea during service, but that he did not have pain.  He further testified that after he went to sick call he was operated on and given a colostomy for what he believed was no reason and without warning.  He further testified that he required some post service surgical treatment up until the early 1980s and that he was without abdominal symptoms until approximately 2008 when his symptoms ultimately required the 2010 surgery.  

An appellant's own recitation of his medical history does not constitute new and material evidence sufficient to reopen his claim when this account has already been rejected by the VA.  Chavarria v. Brown, 5 Vet. App. 468 (1993).  Moreover, the Veteran's testimony of his in-service symptoms is patently incredible in light of the facts previously established by the service treatment records.  Duran v. Brown, 7 Vet. App. 216 (1994). 

The evidence of record at the time of the 1994 rating decision established that the Veteran had Hirschprung's disease which is congenital, pre-existed service, and was not aggravated during service.  The surgery concocted during service had the effect of ameliorating the condition.  The evidence received since 1994 establishes that the Veteran has had continued symptoms of abdominal pain which required surgical treatment at dates remote from his period of service over years or decades later.  

The evidence received since the July 1994 rating decision is "new," as it was not considered at the time of the prior determination.  This evidence is not "material" in that it does not does not raise any reasonable possibility of substantiating the claim for service connection for the residuals of in-service surgery conducted to treat Hirschprung's disease.  New and material evidence to reopen a claim of service connection for residuals of in-service surgery conducted to treat Hirschprung's disease has not been received.  Reopening the claim is not warranted. 


ORDER

New and material evidence not having been submitted, the claim for service connection for the residuals of in-service surgery conducted to treat Hirschprung's disease is denied.   


REMAND

An August 2011 rating decision, in part, denied entitlement to TDIU.  The Veteran filed a Notice of Disagreement (NOD) in December 2011.  No Statement of the Case (SOC) has been issued.  

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide a Statement of the Case which addresses the issue of entitlement to TDIU.  If, and only if, an appeal is perfected by a timely filed substantive appeal, should the issue be certified to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


